422 F.2d 340
70-1 USTC  P 9230
Philip R. SIMMS and Nettie E. Simms, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 13726.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 2, 1970.Decided Feb. 13, 1970.

J. B. Fisher, Charleston, W. Va., for petitioners-appellants.
John M. Brant, Atty., Department of Justice (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, and Joseph M. Howard, Attys., Department of Justice, on the brief), for respondent-appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The Tax Court declined, save for certain adjustments, to override the Commissioner of Internal Revenue's determinations of deficiencies, additions and fraud penalties for calendar 1953, 1954 and 1955 in the income taxes of Philip R. Simms, an attorney of Dunbar, West Virginia, and his wife Nettie.1  On appeal, we discern no fault in the judgment.


2
The Simms questioned the decision on these grounds:


3
(a) that the deficiencies found by the Tax Court were overstated and incorrectly assessed;


4
(b) that the Commissioner did not meet his burden to show that taxpayers understated their income with fraudulent intent; and


5
(c) that the Tax Court erred in finding Nettie jointly liable with her husband for the 1954 and 1955 deficiencies.


6
The Tax Court's memorandum of findings and opinion completely refutes this questioning in fact and in law of the Commissioner's rulings.  It is brimful of proof of income understatement and accompanying fraud.  The judgment on appeal is affirmed on the Tax Court's memorandum2 of its findings.


7
Affirmed.



1
 The additions and penalties were imposed pursuant to Int.Rev.Code of 1939, 291(a), 293(b) and 294(d)(1)(A) and Int.Rev.Code of 1954, 6653(b).  Philip's total liability was fixed at $45,328.07 and his wife's at $10,161.05 by the Tax Court


2
 T.C.Memo. 1968-298 (January 31, 1969.)